Citation Nr: 1730020	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter, and his son



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served active duty Army from August 1967 to August 1969.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for adjustment disorder with depressed mood and assigned a 30 percent evaluation effective from March 31, 2010.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in September 2015 for further development.  The case
has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination and a social and industrial survey in November 2015 in connection with his claim for a higher initial evaluation.  Although the survey did provide a large amount of findings, neither report contains all of the findings necessary to evaluation the Veteran's adjustment disorder with depressed mood.  In particular, the Board noted in the prior remand that the Veteran had testified at the July 2015 hearing that he had hallucinations three to four times per week, yet the November 2015 VA examination and social and industrial survey did not address such symptomatology, which is relevant under the rating criteria.  Therefore, the Board finds that an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the
names and addresses of any and all health care providers
who have provided treatment for his service-connected adjustment disorder with depressed mood.  After acquiring this information and obtaining any
necessary authorization, the AOJ should obtain and
associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated since 2009.

2.  After completing the foregoing development, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with depressed mood.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's adjustment disorder under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's service-connected adjustment disorder with depressed mood.  The examiner should specifically address whether the Veteran has persistent delusions or hallucinations.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should ensure that the examination report complies with the remand directive above.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




